Mr. Justice Sulzbacher,
after making the above statement of facts, delivered the opinion of the court as follows:
The findings of fact and conclusions of law contained in the judgment appealed from are accepted.
In view of the legal provisions cited therein we adjudge that we should declare and do declare that Sergio Ramirez should pay the plaintiff the net balance resulting from the amount of import duties recovered on the sugars in question, after deducting the necessary expenses incurred for the collection thereof, said expenses to be determined in executing the judgment, in the manner prescribed by the Law of Civil Procedure, in which sense we affirm the judgment appealed from, with costs against the appellant.
Chief Justice Quiñones and Justices Hernández and Mac-Leary concurred.
Mr. Justice Pigueras did not sit at the hearing of this case.